Citation Nr: 1102731	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-12 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran had active military service from February 1967 to 
September 1990.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision. 

The issue of service connection for bilateral hearing loss on the 
merits addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1991, the RO denied the Veteran's service connection 
claim for bilateral hearing loss; the Veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Evidence obtained since the May 1991 rating decision is new 
and material and relates to an unestablished fact necessary to 
substantiate the Veteran's claim.
 

CONCLUSIONS OF LAW

1.  The May 1991 rating decision that denied the Veteran's 
service connection claim for bilateral hearing loss is final.  38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 19.129, 
19.192 (1990).

2.  Evidence received since the May 1991 rating decision is new 
and material, and the Veteran's service connection claim for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss  was denied by a May 1991 rating decision 
which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran's claim for service connection for bilateral hearing 
loss was denied by a May 1991 rating decision, which found that 
because hearing loss was not shown in the service medical 
records, or to a degree of 10 percent within the first year after 
service retirement, service connection was not warranted.  The 
Veteran did not appeal.

Since that time the Veteran was examined for VA purposes in 
January 2006, the report of which demonstrated the presence of a 
hearing loss disability to a compensable level.  

The Veteran was previously denied because he did not have hearing 
loss which could be linked to his military service.  Since that 
denial, the results of a VA audio examination clearly show that 
the Veteran has a current hearing loss disability at a 
compensable level, (if service connected).  This level of hearing 
loss, taken together with the hearing loss noted within a year of 
the Veteran's service separation could be interpreted as evidence 
of a gradual worsening of a hearing impairment which began in 
service.  This relates to an unestablished fact necessary to 
substantiate the claim, and is new and material.  Accordingly, 
the criteria for reopening the Veteran's claim have been met, and 
his claim is therefore reopened.


ORDER

New and material evidence has been received, and the Veteran's 
service connection claim for bilateral hearing loss is reopened.


REMAND

Given the Veteran's service length and experiences, it is 
understood he was exposed to acoustic trauma in service.  A VA 
examination conducted within one year of the Veteran's service 
retirement showed the presence of bilateral hearing loss, 
although to a non-compensable level.  More recent records show an 
increase in the Veteran's hearing impairment.  This increase in 
severity over time suggests a long standing problem, the onset of 
which may have occurred in service.  While a recent VA examiner 
concluded that the Veteran's current hearing loss was not likely 
related to military noise exposure, he does not appear to have 
considered this theory of entitlement or these facts.  Another 
examination and opinion should be sought.  (This will also 
provide an opportunity to clarify the current level of 
disability, as the most recent examiner in January 2006, cast 
some doubt on the reliability of the results from that 
examination.)   

Accordingly, this case is remanded for the following:

1.  The Veteran should be asked to identify 
the places at which he has received 
treatment for hearing loss since his 
service retirement.  Efforts then should be 
made to attempt to obtain copies of the 
records the Veteran identifies that are not 
already associated with the claims file.  
(September 2002 records from 95th Medical 
Group/Flight Medicine Clinic/Hasler; DD 
Form 2216E reflecting audiograms dated 
2/13/2001, 4/15/2002 and 4/16/2002; Naval 
Medical Center, San Diego Audiology report 
dated 11/15/02; VA Progress Notes dated 
January 2007 are already in the file.)  

2.  After the forgoing development is 
completed the Veteran should be scheduled 
for a VA examination to ascertain the 
nature and extent of any hearing loss.  The 
claims file should be provided to the 
examiner.  Noting particularly the service 
medical records from February 1986, and VA 
examination report from December 1990, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any current hearing loss had its onset 
in service.  A rationale should be provided 
for the conclusion that is offered.  

3.  Thereafter, the claim for service 
connection should be re-adjudicated.  If it 
remains adverse, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
opportunity to respond before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter he Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


